Title: From James Madison to Louis-André Pichon, 8 February 1803
From: Madison, James
To: Pichon, Louis-André


Sir,Department of State Feby. 8th. 1803.
According to information which tho’ not official, deserves attention, orders have been received by the Spanish Officers at New Orleans, to deliver over that place, in pursuance of a cession in which it is included, made by Spain to the French Republic. It need not be observed to you Sir that the right of the United States cannot be in any manner whatever impaired by a transaction between two other nations, nor is it presumed that any such inference can be made. Considering nevertheless that the Intendant of Louisiana, misconstruing as it is alledged, the Treaty between the United States and Spain has lately undertaken to interupt the right of deposit at New Orleans, and that the officers of the French Republic in taking possession, may possibly be misled by that example into a continuance of the injury; the President has charged me to present the subject to you in this point of view not doubting that you will feel the urgency of the case, and omit no interposition which it may call for. You already know Sir, the impression which has been made by the proceeding of the Spanish Intendant, and will be sensible that the wrong cannot be continued under the authority of French Agents, without serious consequences. The knowledge I have of your disposition to prese[r]ve the best understanding between your nation and this, is a sufficient pledge that you will give to your interposition all the celerity, and all the efficacy of which it may be susceptible. With perfect respect &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


